Appellant concedes in his motion for rehearing that the decision of the court as rendered was correct *Page 138 
on the questions discussed, but his contention, however, now is that the court below committed fundamental error in charging the jury that the testimony of the witness Maxey was admitted before them only for what they might consider it to be worth, if anything, upon the issue of the fraudulent intent of defendant and they should not consider it for any other purpose. His contention is that this is a charge upon the weight of the testimony. The testimony of Maxey was legitimate upon the question of intent. It is unnecessary to state the facts. If it be conceded that appellant is correct that this had a tendency to convey the idea of the court that the attempt of appellant to pass the alleged forged check upon Maxey was an indication of the court's view of that testimony, then it may be stated that there was no objection to the court's charge during the trial, either at the time it was delivered or even in the motion for a new trial, and is raised for the first time in this motion for rehearing. The statute, Article 735, C.C.P., requires that exceptions to the court's charge must be taken before it is read to the jury and in writing, specifying the grounds of objection. This was not done. Under the decisions an error or supposed error of the court in charging the jury will not be considered unless it be of a fundamental nature and goes to the basis of the case adversely to what the law is or ought to be. We do not understand this charge to be of that nature, even if it be conceded that it was somewhat on the weight of the testimony. It may be seriously doubted, however, whether that proposition would be a sound one if exception had been properly taken. Extraneous crimes of this sort may be introduced to show the intent of the party where an innocent purpose is claimed, or there be doubt as to the innocence of the act about which the complaint is made. The testimony of Maxey was clearly introducible as bearing upon intent of defendant in attempting to pass the check. This attempt occurred the same evening and a very short time before he undertook to pass it upon another party and upon which this conviction was obtained. We, therefore, hold that this error, if error at all, is not of such a nature that it requires this court to reverse under the circumstances.
The motion for rehearing will, therefore, be overruled.
Overruled.